                                                                                        FILED
                                                                                2020 Jul-31 AM 11:17
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
          v.                                  ) No.: 2:19-cr-467-ACA-JHE
                                              )
ARKEUNTREZ WASHINGTON,                        )
Defendant.                                    )

                 PRELIMINARY ORDER OF FORFEITURE

      In the Indictment’s Notice of Forfeiture, the United States sought forfeiture

pursuant to 18 U.S.C. § 924(d) of certain property of Defendant ARKEUNTREZ

WASHINGTON, namely any firearms or ammunition involved in or used in the

commission of the weapons offense charged in Count One. Specifically, Defendant

was given notice of the forfeiture of the following property: A Taurus, PT111, 9mm

caliber, serial number: TLX48532; An Atlantic Arms Mfg., Morrissey Inc.,

Model: AAM-47RU, serial number: AA3-000351; A Smith & Wesson, M&P 15,

5.56 caliber, serial number: TH06132; A Radical Firearms LLC, RF-15, .223

caliber, serial number: RD16193; A Glock 19, 9mm caliber, serial number:

BDMB989; An American Tactical Imports (ATI), Omni-Hybrid, .300 blackout,

serial number: NS208545; A Taurus, PT111 G2C, 9mm, TJM55586; and A

Walther, IWI Uzi, .22 cal pistol, W1007266.

      On or about February 21, 2020, Defendant ARKEUNTREZ WASHINGTON

entered into a plea agreement with the United States, and that same day, Defendant

                                         1
pleaded guilty to Count One of the Indictment. In his plea agreement, Defendant agreed

that the firearms listed below above were involved in the offense to which he was

pleading guilty and consented to their forfeiture.

      Based upon the guilty plea, the factual basis in Defendant’s plea agreement,

Defendant’s agreement to forfeit the firearms, and this Court’s determination that a

nexus exists between the property and Defendant’s crime, the Attorney General is now

entitled to possession of said property in accordance with Rule 32.2(b)(3) of the

Federal Rules of Criminal Procedure, and is authorized to commence ancillary

proceedings to determine any third-party rights in the property described above.

      ACCORDINGLY, IT IS HEREBY ORDERED:

      1.     That Defendant ARKEUNTREZ WASHINGTON shall FORFEIT the

following property to the United States of America, pursuant to 18 U.S.C. § 924(d):

             a. A Taurus, PT111, 9mm caliber, serial number: TLX48532;

             b. An Atlantic Arms Mfg., Morrissey Inc., Model: AAM-47RU,

                 serial number: AA3-000351;

             c. A Smith & Wesson, M&P 15, 5.56 caliber, serial number:

                 TH06132;

             d. A Radical Firearms LLC, RF-15, .223 caliber, serial number:

                 RD16193;

             e. A Glock 19, 9mm caliber, serial number: BDMB989;
                                            2
             f. An American Tactical Imports (ATI), Omni-Hybrid, .300

                blackout, serial number: NS208545;

             g. A Taurus, PT111 G2C, 9mm, TJM55586;

             h. A Walther, IWI Uzi, .22 cal pistol, W1007266; and

             i. Any accompanying magazines and ammunition.



      2.     That the Attorney General or his designee is hereby authorized to seize

said property forfeited herein and to commence ancillary proceedings to determine

any third-party rights in the property described above.

      3.     That this Preliminary Order of Forfeiture shall be deemed final as to

Defendant ARKEUNTREZ WASHINGTON and shall be made part of his sentence

and included in Defendant’s Judgment in accordance with Rule 32.2(b)(4) of the

Federal Rules of Criminal Procedure.

      4.     That in the event no third party files a timely petition for the property

described above, this Preliminary Order of Forfeiture shall serve as a FINAL

ORDER OF FORFEITURE in this criminal action, pursuant to Rule 32.2(c)(2) of

the Federal Rules of Criminal Procedure.

      5.     That the Clerk of the Court shall forward two certified copies of this

Preliminary Order of Forfeiture to the United States Attorney’s Office, 1801 Fourth

Avenue North, Birmingham, AL 35203, Attention: Thomas Borton, Assistant U.S.
                                           3
Attorney and one certified copy to the Bureau of Alcohol, Tobacco, Firearms &

Explosives, Attn: SA Cameron Spivey, 920 18th Street North, Suite 200, Birmingham,

AL 35203.

            DONE and ORDERED this July 31, 2020.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                        4
